PROYOSTY, J.
The Legislature having by Act No. 98, p. 164, of 1906, created a State Board of Health, and required it to prepare and promulgate a Sanitary Code, and made it a penal offense to violate any of the regulations thus to be made by the said board, and the said board having prepared and promulgated a Sanitary Code, and one of the provisions of the said Code being that
“Sec. 37. The use of saccharin in any. food product is prohibited”—
the accused was prosecuted and convicted and sentenced for a violation of said provision.
*147[1] He challenges the constitutionality of said provision on the ground that the Legislature could not validly delegate to the State Board of Health the power to declare and provide what conduct shall constitute a crime, that the power by which conduct otherwise innocent is made criminal is legislative, and that legislative power for state purposes can be validly exercised only by the Legislature itself, and cannot be constitutionally delegated to some subordinate functionary.
The contention would be well founded if it were not for article 296 of the Constitution, reading:
“The General Assembly shall create for the state, and for each parish and municipality therein, boards of health, and shall define their duties, and prescribe the powers thereof.”
Here the Legislature is authorized to “prescribe the powers” of the Board of Health. This can only mean to delegate to the Board of Health such powers as may' be deemed to be necessary for efficiently carrying out the purposes for which a board o'f health is created, and the power most obviously necessary in such a case is that to make health regulations that shall have the force of laws. And nothing more than this has been done in the present case.
[2] The accused also contends that the said Sanitary Code has never been promulgated. He does not deny that it was promulgated in the manner prescribed by the statute, by being printed in pamphlet form and widely distributed, and does not deny that this mode of promulgation would be sufficient in the absence of anything to the contrary in the Constitution, but contends that the Constitution requires statutes to be promulgated by publication in the official journal, and that, if these regulations of the Board of Health are to have the force and effect of statutes, they ought to be promulgated like statutes. In answer to this it suffices to say that the provision of the Constitution thus invoked (article 42) has reference only to “laws passed by the General Assembly,” and that these regulations of the Board of Health are not “laws passed by the General Assembly.”
[3] The accused also contends that by thus making it a penal offense to violate any of the regulations which the Board of Health may in the future adopt the Legislature has practically adopted a system or code of laws in violation of article 33 of the Constitution, which provides that:
“The General Assembly shall never adopt any system or code of laws by general reference to such system or code of laws; but in all cases shall recite at length the several provisions of the laws it may enact.”
This article has no application to a case like the present, where the Legislature has not adopted a system or code of laws, but has made it a penal offense to violate whatever rules necessary for the conservation of the public health the Board of Health may make. The said article is not aimed at anything of that kind.
Judgment affirmed.